Case 8:18-cv-00960-RGK-KES Document 141 Filed 04/29/20 Page 1 of 1 Page ID #:2054



    1
    2
    3
                                                                               JS-6
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11     ROBERT LACAMBRA,                            Case No. 8:18-cv-00960-RGK (KES)
  12                  Plaintiff,
  13           v.                                                 JUDGMENT
  14     CITY OF ORANGE, et al.,
  15                  Defendants.
  16
  17
  18          Pursuant to the Court’s Order Accepting the Final Report and
  19    Recommendation of United States Magistrate Judge,
  20          IT IS ADJUDGED that Plaintiff’s claims against Citation Processing Center,
  21    the Automobile Club of Southern California, Inc., and the DMV Directors (Director
  22    Steven Gordon in his official capacity and former DMV Director Jean Shiomoto in
  23    her individual capacity), and the action in its entirety, are dismissed with prejudice.
  24
  25    DATED: April 29, 2020                   ____________________________________
  26                                            R. GARY KLAUSNER
                                                UNITED STATES DISTRICT JUDGE
  27
  28
